UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): x Form 10-K oForm 20-F oForm 11-K o Form 10-Q oForm 10-D o Form N-SARo Form N-CSR For Period Ended: June 30, 2011 o Transition Report on Form 10-K o Transition Report on Form 20-F oTransition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form.Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION South American Gold Corp. Full Name of Registrant Former Name if Applicable 3645 E. Main Street, Suite 119 Address of Principal Executive Office (Street and Number) Richmond, IN 47374 City, State and Zip Code PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) x (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III- NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Company was unable to compile the necessary financial information required to prepare a complete filing.Thus, the Company would be unable to file the periodic report in a timely manner without unreasonable effort or expense.The Company has not filed its Annual Report on Form 10-K for the year ended June30, 2011.The Company does not expect that it will file within the extension period. PART IV - OTHER INFORMATION Name and telephone number of person to contact in regard to this notification: Raymond DeMotte 356-9726 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). YesxNo o Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof ? YesxNo o If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. For the year ended June 30, 2011, the Company anticipates reporting a significant increase in operating expenses, as compared to the year ended June 30, 2010, due to payment of stock-based compensation, increased expenditures associated with an increase in operations from it ceasing to be a shell company and exploration costs incurred in performing initial diligence of the property underlying the mining concessions that is the subject of the IKE-10421X concession application for which Kata Enterprises Inc., through its subsidiary, has entered into an agreement to acquire an eighty-five percent (85%) interest.The Company is presently unable to compile the necessary financial information to prepare a complete filing and provide a reasonable estimate to quantitatively describe the increase in operating expenses and net loss for the year ended June 30, 2011, as compared to the year ended June 30, 2010. * - 2 - South American Gold Corp. (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:September 29, 2011 By: /s/ Raymond DeMotte Raymond DeMotte Its: Chief Executive Officer - 3 -
